DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is responsive to the Amendment filed on 12/08/2021.

Claim Objections
3.	Claims 1-12 and 21-28 are objected to because of the following informalities:  
In Claim 1, lines 8 and 9, the phrase “a master frequency of the parent laser signal” should be changed to -- a center frequency of the parent laser signal --.
In Claim 1, lines 18 and 19, the phrase “the first full-field optical signal ” should be changed to -- the first modulated full-field optical signal  --. 
In Claim 3, line 3, the phrase “the master laser signal” should be changed to -- the parent laser signal --. 
the optical circulator” should be changed to – an optical circulator --. 
In Claim 21, lines 9 and 10, the phrase “using a center frequency of the parent laser signal” should be changed to -- using the center frequency of the parent laser signal --.
  Appropriate correction is required.

                                      Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 8,494,366) in view of Shin et al (Pub. No.: US 2006/0008202) and further in view of Slavik et al (Pub. No.: US 2015/0249504).
Regarding claim 21, referring to Figures 1A, 2A, 3 and 4, Kim teaches a coherent optical transmitter (i.e., optical transmitter 210-1, Figs. 1A, 2A, 3 and 4) for an optical communication network, comprising:
	a transmitter input (i.e., see Figs. 1A, 1B, 3 and 4) configured to receive a parent laser signal from a parent laser source (i.e., downstream seed light source 100-1, Figs. 1A, 1B, 3 and 4);
a first reflective semiconductor optical amplifier (RSOA) (i.e., RSOA 210-1, Figs. 1A, 2A, 3 and 4) injection locked to a center frequency of the parent laser signal; and 
a transmitter output (i.e., see Figs. 1A, 2B, 3 and 4) operably coupled with an first end of an optical transport medium, and configured to provide a downstream coherent optical signal to the optical transport medium, using the center frequency of the parent laser signal, for reception by at least one receiver (i.e., optical receiver 420-1, Figs. 1A, 2A, 3 and 4) disposed at a second end of the optical transport medium opposite the first end (i.e., Figures 1a, 2A, 3 and 4, col. 7, lines 41-67, col. 8, lines 1-67, col. 9, lines 1-64, col. 1, lines 32-44, and col. 17, lines 24-29).
Kim differs from claim 21 in that he fails to specifically teach a first child laser injection locked to a center frequency of the parent laser signal, and a full-.

6.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 8,494,366) and Shin et al (Pub. No.: US 2006/0008202) in view .
	Regarding claim 22, the combination Kim, Shin et al and Slavik et al differs from claim 22 in that it fails to specifically teach the transmitter input is further configured for communication with a power splitter disposed between the transmitter input and the parent laser source. However, Taylor et al in US Patent No. 4,635,246 teaches the transmitter input is further configured for
communication with a power splitter (i.e., power splitter 35, Fig. 3) disposed between the transmitter input and the parent laser source (i.e., master laser 33, Fig. 3)(i.e., Figure 3, col. 4, lines 11-67, col. 5, lines 1-67, and col. 6, lines 1-67). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the transmitter input is further configured for communication with a power splitter disposed between the transmitter input and the parent laser source as taught by Taylor et al in the system of the combination of Kim, Shin et al and Slavik et al. One of ordinary skill in the art would have been motivated to do this since allowing distributing the light signal to a plurality of terminal users.
	Regarding claim 23, the combination Kim, Shin et al, Slavik et al, and Taylor et al teaches wherein the transmitter output is further configured to provide the 
	Regarding claim 24, the combination Kim, Shin et al, Slavik et al, and Taylor et al teaches wherein the optical communication network is configured for point-to-multipoint operation (i.e., Fig. 1A of Kim, and Fig. 8 of Shin et al).

7.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 8,494,366), Shin et al (Pub. No.: US 2006/0008202) and Slavik et al (Pub. No.: US 2015/0249504) in view of Taylor et al (US Patent No. 4,635,246) and further in view of Zhou et al (Pub. No.: US 2014/0140694).
Regarding claim 25, the combination Kim, Shin et al, Slavik et al, and Taylor et al differs from claim 25 in that it fails to specifically teach the optical transport medium includes a multi-mode fiber, and wherein the transmitter output is configured to operably connect to a mode multiplexer disposed between the transmitter output and the multi-mode fiber. However, Zhou et al in Pub. No.: US 2014/0140694 teaches the optical transport medium includes a multi-mode fiber, and wherein the transmitter output is configured to operably connect to a mode multiplexer disposed between the transmitter output and the multi-mode fiber

	Regarding claim 26, the combination Kim, Shin et al, Slavik et al, Taylor et al and Zhou et al teaches wherein the optical transport medium includes a multi-core fiber, and wherein the transmitter output is configured to operably connect to a core multiplexer disposed between the transmitter output and the multi-core fiber (i.e., Figs. 1 and 2a-2f of Zhou et al).

8.	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 8,494,366) and Shin et al (Pub. No.: US 2006/0008202) in view of Slavik et al (Pub. No.: US 2015/0249504) and further in view of Kwon et al (Pub. No.: US 2012/0087666).
Regarding claim 27, the combination Kim, Shin et al and Slavik et al differs from claim 27 in that it fails to specifically teach the parent laser source is a comb source, and wherein the transmitter input is configured to operably connect to a first wavelength-division-multiplexing (WDM) demultiplexer disposed between the transmitter input and the comb source. However, Kwon et al in Pub. No.: US 2012/0087666 teaches the parent laser source is a comb source (i.e., optical comb generator 304, Figs. 5, 8 and 9A), and wherein the transmitter input is configured to operably connect to a first wavelength-division-multiplexing (WDM) demultiplexer (i.e., demultiplexer 301, Figs. 5, 8 and 9A) disposed between the transmitter input and the comb source (i.e., Figures 5, 8 and 9A, page 3, paragraphs [0035]-[0051], page 4, paragraphs [0052]-[0070], and page 5, paragraph [0085]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the parent laser source is a comb source, and wherein the transmitter input is configured to operably connect to a first wavelength-division-multiplexing (WDM) demultiplexer disposed between the transmitter input and the comb source.
as taught by Kwon et al in the system of the combination of Kim, Shin et al and Slavik et al. One of ordinary skill in the art would have been motivated to do this 
	Regarding claim 28, the combination Kim, Shin et al, Slavik et al and Kwon et al teaches wherein the optical transport medium includes an optical fiber, and wherein the transmitter output is configured to operably connect to the optical fiber through a WDM multiplexer (i.e., Fig. 1A of Kim, and Fig. 8 of Shin et al).


Allowable Subject Matter
9.	Claims 1-12 are allowed (if overcome the objection above). 

10.	The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowable because Kim (US Patent No. 8,494,366), Shin et al (Pub. No.: US 2006/0008202), Slavik et al (Pub. No.: US 2015/0249504), Kwon et al (Pub. No.: US 2012/0087666, and Taylor et al (US Patent No. 4,635,246), takes alone or in combination, fails to teach a master transmitter input configured to receive an injected parent seed laser signal along a low linewidth frequency channel; a first child laser configured for coherent optical injection locking (COIL) with a center frequency of the parent laser signal; and a full-field modulator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                              

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-

/HANH PHAN/Primary Examiner, Art Unit 2636